DETAILED ACTION

Claims 1-6, 8-19 & 21-27 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 7/20/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  I. The instant claims are directed to computer-specific operations 
The instant claims recite "broadcasting, by the service node, the credit deduction or addition to the blockchain network for consensus verification by a plurality of service nodes in the blockchain network" and "storing the corresponding relationship into a blockchain." Such operations are specifically performed for the technical field of blockchain process on computers (see MasterCard). In other words, these operations are computer-specific operations for the technical field of blockchain processing. Since these operations of the instant claims (i) cannot be performed in a human mind, and (ii) are not directed to a human activity, Applicant submits that the instant claims are not directed to an abstract idea. 

Examiner:  The claims are still directed to an abstract idea.  See 101 analysis below.

Issue #2
Applicant:  16SR Amendment B PCT16514US (Non Final OAR).docII. The instant claims are integrated with the blockchain technology and hence, are directed to a practical application 
Applicant respectfully points out that the operations of the instant claims are executable on "a processor of a service node in the blockchain network." Here, the credit score for the producer of a copyrighted work is calculated by a service node within the blockchain network of the instant claims. Subsequently, the service node broadcasts the change in the blockchain network for the "consensus verification," which is an inherent operation of the blockchain technology and cannot be performed in a human mind. Upon the consensus verification, the service node establishes the corresponding relationship of the instant application and stores that into a blockchain. Here, the service node determines the relationship and performs the "storing" operation. Hence, the service node is one of the nodes of the blockchain that stores the relationship.  Since the operations are integrated with the blockchain technology, 
Applicant submits that the instant claims are directed to a practical application. 

Examiner:  The applicant has not gone meaningfully beyond the “generally-linking” standard.  The abstract idea is generally linking to a blockchain environment, and hence is not integrated into a practical application.

Issue #3
Applicant:  III. The instant claims are directed to the improvement of the blockchain technology 
Applicant respectfully notes that the instant claims incorporate a practical application of a supposed abstract idea of "adjusting a copyright credit score" with blockchain-based verification and storage. Specifically, the instant claims facilitate a credit-score management system for producers of a copyrighted work combined with blockchain transactions, which is impossible to perform in the human mind (see page 19 of MasterCard International Incorporated, 14719030 - (D) (the Patent Trial and Appeal Board (PTAB), Aug. 19, 2020, hereinafter "MasterCard"). The blockchain transactions include consensus verification in a blockchain network and storing information associated with a credit score adjustment in a blockchain. Hence, Applicant submits that the instant claims are directed to a practical application, as determined by the PTAB in the MasterCard decision (see MasterCard, page 19). 
In the analysis of the MasterCard decision, the PTAB indicates that the combination of a "payment network," a "processor," and a "blockchain network" can improve the technological field of blockchain transactions (see MasterCard, page 15). Similarly, the instant claims recite additional computer components, such as "a processor," "a service node," and "a blockchain network." Applicant submits that, similar to the analysis provided by the PTAB for the MasterCard decision, the additional computer components recited in the instant claims operate in conjunction with one another for facilitating a technical improvement, namely processing of blockchain transactions using computing devices. 

Examiner:  The Applicant has not further demonstrated how the limitations are integrated into a practical beyond the generally linking standard. The applicant appears to further be directing attention to elements that are not focused on in the 2019 PEG, such as court cases (i.e. PTAB Mastercard – 14719030) which divert attention from the core analysis introduced in the PEG. In order to advance compact prosecution, applicant is requested to focus on elements directed to the 2019 PEG.  The PTAB decision appears to have involved the use of traditional payment networks in combination with blockchain currencies to combine security/fraud prevention along with speed + anonymity of blockchain processing (see p 2, 16 & 18).  The technical elements from the case including the payment networks are not associated or incorporated within the instant application or claims.  Hence, the comparison is not pari passu.  The question in the instant application is whether there is a technical solution to a technical problem?  Where is the specification support and how does it import back into the claim language?  Applicant should consider importing additional technical elements and exhibiting an improvement to blockchain technology, the functioning of the computer itself, an improvement to computer security, to name a few (beyond generally linking to a blockchain environment).  The rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-19 & 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-20 & 22-29 of copending Application No. 17254840 (‘840) in view of Ford (US 9882918), and further in view of Chen (US 20180374173). 

Claim 1 (instant app).

‘840 teaches the following limitations:

A method for performing credit evaluation on 2copyright users associated with a blockchain network, 

(‘840 – [claim 1])

wherein the blockchain 3network comprises a plurality of service nodes, and each service node is permitted 4to initiate a copyright usage event, the method comprising: 

(‘840 – [claim 1])


wherein a copyright credit score 8corresponding to the target service node is positively correlated with a credit 9rating of a producer of the copyrighted work, and 

(‘840 – [claim 1])


12determining a copyright credit score decrement or increment in response to 13the copyright [usage event being illegal or legal], respectively; 

(‘840 – [claim 1])

14constructing a credit deduction or addition on the basis of a node 15identifier of the target service node and the copyright credit score decrement or 16increment, respectively; 

(‘840 – [claim 1])

17broadcasting, by the service node, the credit deduction or addition to 18the blockchain network for consensus verification by a 19plurality of service nodes in the blockchain network; and 20in response to 

(‘840 – [claim 1])

‘840 does not explicitly teach the following limitations, however Ford teaches:

5determining, by a processor of a [service node] in the blockchain network, 6whether a [copyright usage] event initiated by a [target service] node for a [7copyrighted work] is illegal or legal, 

(Ford – [col 11 ln 44-46] The resulting user behavior block is then appended to a target user behavior blockchain, such as user behavior blockchain 408. [col 13 ln 64-65] anomalous or malicious (illegal) user behavior enacted by the user 602 (user behavior) [col 14 ln 11-15] A user behavior element associated with the user is then selected for validation in step 710, followed by the performance of user behavior validation operations in step 712 to determine whether the selected user behavior element is suspect.)
Examiner Note:  Malicious or illegal behavior can be determined related to a user behavior element instance or event during monitoring operations.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘840 with Ford in order to implement a user behavior profile within a blockchain to identify anomalous behavior [Ford – col 1 ln 12 & col 10 ln 12-18].


‘840 does not explicitly teach the following limitations, however Chen teaches:

wherein the copyright usage event indicates allocation of copyright 11for the copyrighted work from the producer of the copyrighted work; 

(Chen – [0008] Because all blockchain apparatuses check the copyright processing request, and the copyright management transaction is constructed only when the check is successful, correctness and legality of a copyright processing operation are ensured.) [0064] the rules of rights of the owner of the copyright to perform content use or distribution operations for the consumer or the content distributor may also be referred to as permission information. Specifically, the permission information may include operations allowed to be performed by the license, constraints on operations by the license, and license distribution constraints. Generally, the address of the authorized object may also be referred to as a license address. The permission information may include the following content: A. a type of an operation allowed to be performed, for example, play, display, run, print, or export; B. constraints on content operations, for example, a quantity of allowed operations, a time at which an operation is allowed, or a geographic location at which a content operation is allowed; and C. license distribution constraints, which specify whether the license is allowed to be distributed to other persons (consumers or other content distributors), and may include the following distribution constraints: a quantity of distribution times, a start time and an end time of distribution, or distribution duration, or the like. A license issued to a consumer is generally set as indistributable (for example, the quantity of distribution times is set to 0). [0178] An owner of a copyright transfers the copyright registered with a blockchain processing apparatus to a destination of the copyright transfer, also referred to as a third party sometimes, where the third party may be a natural person, an enterprise legal person, another institution, or the like. After the transfer is successful, a creator does not own the copyright any longer, and cannot control copyright permissions; the third party owns the copyright, and obtains control over the copyright permissions. The owner of the copyright may be the creator, a natural person, or an institution of a legal person.)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘840 with Chen in order to allow for trusted copyright management to protect the digital content copyright via a blockchain to ensure correctness and legality of a copyright processing operation. (Chen – [0005-0006 & 0008]).
Claims depending on the above are rejected by way of its dependency.

This is a provisional nonstatutory double patenting rejection.


No Prior Art rejection

Claims 1-6, 8-19 & 21-27 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

wherein a copyright credit score corresponding to the target service node is positively correlated with a credit rating of a producer of the copyrighted work

The closest prior art of record includes:

Chen (US 20180374173) describes a copyright management method and system.

Ford (US 9882918) provides a method for monitoring user behavior on the blockchain by identifying malicious user behavior and adjusts a risk score pertaining to the user on the blockchain accordingly.

Duval-Igarta (US 20190228369) provides a method for peer verification of task completion and a credit score may be updated for the person who completed the work.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-19 & 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 14 & 16.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



A method for performing credit evaluation on 2copyright users associated with a blockchain network, wherein the blockchain 3network comprises a plurality of service nodes, and each service node is permitted 4to initiate a copyright usage event, the method comprising: 5determining, by a processor of a service node in the blockchain network, 6whether a copyright usage event initiated by a target service node for a 7copyrighted work is illegal or legal, wherein a copyright credit score 8corresponding to the target service node is positively correlated with a credit 9rating of a producer of the copyrighted work, and wherein the copyright usage event indicates allocation of copyright 11for the copyrighted work from the producer of the copyrighted work; 12determining a copyright credit score decrement or increment in response to 13the copyright usage event being illegal or legal, respectively; 14constructing a credit deduction or addition on the basis of a node 15identifier of the target service node and the copyright credit score decrement or 16increment, respectively; 17broadcasting, by the service node, the credit deduction or addition to 18the blockchain network for consensus verification by a 19plurality of service nodes in the blockchain network; and 20in response to node identifier and the copyright credit score decrement or increment; 24and 25storing the first corresponding relationship into a blockchain.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of adjusting a copyright credit score.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The blockchain, blockchain network, and nodes in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Merely generally linking the use of the judicial exception to a particular technological environment, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Rae (US 20170116693) provides a method for decentralizing commerce and rights management for digital assets using a blockchain rights ledger.

Eda (US 20160132897) provides a method for preventing unauthorized replication of copyrighted materials.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695